

117 HRES 112 IH: Expressing the sense of Congress that February 11, 2021, be observed as the 6th annual International Day of Women and Girls in Science.
U.S. House of Representatives
2021-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 112IN THE HOUSE OF REPRESENTATIVESFebruary 11, 2021Ms. Adams (for herself, Ms. Houlahan, and Ms. Stevens) submitted the following resolution; which was referred to the Committee on Science, Space, and TechnologyRESOLUTIONExpressing the sense of Congress that February 11, 2021, be observed as the 6th annual International Day of Women and Girls in Science.Whereas the International Day of Women and Girls in Science was established in 2015 by the United Nations General Assembly and formalized as February 11 each year;Whereas the annual recognition of International Day of Women and Girls in Science on February 11 allows us to honor women’s significant achievements in scientific fields;Whereas the International Day of Women and Girls in Science places a much-needed focus on women and girls currently studying and working in Science, Technology, Engineering, and Mathematics (STEM) careers;Whereas, in 2019, just 30 percent of researchers worldwide were women, and only 35 percent of all students enrolled in STEM-related studies are women;Whereas, in the United States, women earned less than half of degrees in most STEM fields (46.3 percent associate’s, 49.4 percent bachelor’s, 43.6 percent master’s, 45.2 percent doctoral), less than a quarter of all degrees in engineering, but half to three-quarters of all degrees in biological sciences, psychology, and social sciences, and account for just 29 percent of the science and engineering workforce;Whereas long-standing biases, discrimination, and gender stereotypes steered and continue to influence girls and women away from science-related fields;Whereas despite this, generations of women have continued to lead in scientific discoveries and groundbreaking research;Whereas, for centuries, female scientists such as Katherine Johnson, Dorothy Vaughn, and Mary Jackson, whose stories were told in the movie Hidden Figures, and countless others have made groundbreaking discoveries, contributed greatly to the advancement of their fields, and inspired a generation of women to follow in their footsteps;Whereas the United States and 192 other Member States of the United Nations unanimously prioritized ending the gender gap in education through Sustainable Development Goal 4—to ensure inclusive and equitable quality education—and the United Nations International Children's Emergency Fund, United Nations Women, and the United Nations Educational, Scientific and Cultural Organization are working together with countries and the private sector to strengthen girls and women participation in STEM fields, however there is still a long way to go; andWhereas by elevating the work of women and girls in science, we can inspire the next generation of STEM leaders, thinkers, and professionals: Now, therefore, be itThat the House of Representatives—(1)recognizes the significance of the International Day of Women and Girls in Science;(2)recognizes the importance of having greater representation of women in science fields; and(3)recognizes the groundbreaking contributions of women in STEM fields, past, present, and future.